Filed 1/30/14 P. v. Marion CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




THE PEOPLE,                                                                                  C073689

                   Plaintiff and Respondent,                                    (Super. Ct. No. 12CR19473)

         v.

JAMES EDWARD MARION,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
         In September 2012, by plea agreement, defendant pleaded guilty to felony
vandalism (Pen. Code, § 594, subd. (a))1 and reckless driving (Veh. Code, § 23103), in



1        Undesignated section references are to the Penal Code.

                                                             1
return for a guarantee of five years of probation, including 180 days in county jail and a
three-year sentencing lid if defendant violated probation. The factual basis for the plea
was as follows: On the afternoon of September 9, 2010, defendant, driving a Chevrolet
Blazer on State Route 88 in Amador County, forced the victim’s car (a Mazda Miata) into
westbound lanes against traffic; then defendant dropped back, got behind the victim’s car,
and moved to its right, again trying to force the victim into the opposing lane; then
defendant got behind the victim’s car, went on the opposing lane side of the car, drove in
front of it, and came into the victim’s lane, striking the front of the car and causing
damages in excess of $400.
       In October 2012, the trial court placed defendant on formal probation for five
years, including 180 days in jail. The court imposed a $240 restitution fine (§ 1202.4)
and a suspended probation revocation restitution fine in the same amount (§ 12022.44), a
$80 court security fee (§ 1465.8), and a $60 criminal conviction assessment (Gov. Code,
§ 70373, subd. (a)(1)). After a hearing on victim restitution, the court awarded restitution
in the amount of $4,598.26.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                NICHOLSON   , J.



We concur:



     BLEASE             , Acting P. J.



     DUARTE             , J.




                                         3